PER CURIAM.
In connection with proposed Rules of Medical Mediation Procedure submitted by the Civil Procedure Rules Committee, it was recommended that certain amendments be made to the discovery provisions of the Rules of Civil Procedure. After due consideration the recommendation of the Civil Procedure Rules Committee is adopted and, accordingly, Rule 1.330(a) and Rule 1.340, Florida Rules of Civil Procedure are hereby amended as follows:
RULE 1.330(a) is amended to add subsection (6) which reads as follows:
“(6) If a civil action is afterward brought, all depositions lawfully taken in a medical liability mediation proceeding may be used in the civil action as if originally taken for it.”
RULE 1.340 is amended by adding á subsection (f) which reads as follows:
“(f) USE OF ANSWERS TO INTERROGATORIES PROPOUNDED IN MEDICAL LIABILITY MEDIATION *326PROCEEDINGS. If a civil action is afterward brought, answers to interrogatories propounded in a medical liability mediation proceeding may be used in the civil action as if originally propounded in it.”
The foregoing amendments shall govern all proceedings within their scope after 12:01 a. m., September 1, 1977. From and after their effective date, all rules and statutes in conflict with such amendments are hereby superseded, and any statute not superseded shall remain in effect as a rule promulgated by the Supreme Court.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND, SUNDBERG and HATCH-ETT, JJ., concur.